DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: Applicant’s Amendment and Information Disclosure Statement filed July 1, 2021.  

Except for the presence of withdrawn claim 15-24 that were non-elected without traverse in Applicant’s January 5, 2021 Response to Restriction Requirement, this application is in condition for allowance.  Accordingly, claims 15-24 are canceled in the below Examiner’s Amendment.





Examiner’s Amendment
Cancel claims 15-24.


Allowable Subject Matter

Claims 1-14 are allowed.  

The following is a statement of reasons for allowance: the previously applied 112(b) rejection and 102(a)(2) and 103 rejections based on U.S. Published Patent Application No. 20190165063 to Lee et al. are overcome by the amendments to the claims for the reasons explained on pages 7 to 9 of Applicant’s July 1, 2021 Amendment.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826